By the Court.

It is unnecessary to hear arguments in this case. The plea cannot be supported, either on principle or by precedent; it is clearly bad both in form and substance. There is a total want of precision in setting forth the facts, and the matter is wholly irre» *278levant, and inadmissible. It can never be permitted to a defendant, judgment, even on a scirefacias to revive the judgment, to plead in his defence, any matter which might have been pleaded to the original action, or which existed previous ts the rendition of the judgment, though a Court of equity will in some cases grant relief.
It may be collected from this plea, that Fisher and Haviland were sued by the plaintiff, on a note which she held against them, for what sum is not stated; that after the service of the writ, and probably before the return, they paid the money, or, as it is stated, the 'full value of the note, to her complete satisfaction ; the plea does not state what sum was due — what sum was paid, or in what the payment was made ; but that, on receiving payment, the plaintiff promised to deliver up the note, which was not then present, or discharge the same. That, in consequence of this promise, they did not appear to defend in the suit, and judgment, was thereupon obtained on default. If this be true, the defendant might by a proper plea have had a partial relief in this action. If they actually paid any thing to the plaintiff, as alledged, which she had .not accounted for, she is still indebted to Fisher and Haviland for the amount, and the defendants might have pleaded it in off-set, in this action. It has been settled in this Court, that, in an action by a creditor against principal and sureties, the defendants’may set-off any sum due from the plaintiff to the principal which he might have set-off had the suit been against the principal solely. It was so settled by this Court, on a full examination of principles and authorities, in the case of Brundridge v. Whitcomb and others, (ante page 180.) That was, like the present case, an action on a gaol bond, by the creditor, assignee of the Sheriff, against the principal and his surety. The principal was allowed to set off a sum due to him from the plaintiff before the commencement of the action ; it might have been so done in this case, if the facts stated be true, but this matter cannnot be pleaded in bar.
Judgment for the plaintiff.